MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Mineria del Ministerio de Energía y Minas,
Ingeniero César Augusto Rodríguez Villanueva, identificado con Documento Nacional de
Identidad No. 09068271, autorizada por el artículo 13” del Decreto Supremo No. 082-
2002-EF, con domicilio en Avenida Las Artes Sur 260, San Borja, Lima 41, a quien en
adelante se denomina EL ESTADO, y de la otra parte Minera Ancash Cobre S.A. con
Registro Único del Contribuyente No. 20500830124, inscrita en el asiento BO0002, de la
partida electrónica 11393043 del Registro de Personas Jurídicas de la Superintendencia
Nacional de los Registros Públicos, con domicilio en Comandante Jiménez N” 128, distrito
de Magdalena del Mar, representada por Harold Everett Waller, con carné de extranjería
No. 105504, cuyas facultades como representante legal obran inscritas en el asiento B
00002 de la partida electrónica 11393043 del Registro de Personas Juridicas de la
Superintendencia Nacional de los Registros Públicos, en adelante EL INVERSIONISTA;
en los términos siguientes:

PRIMERO: En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado un Contrato
de Inversión en Exploración al amparo de lo dispuesto en la Ley No. 27623 y su
Reglamento aprobado por el Decreto Supremo No. 082-2002-EF.

SEGUNDO: Por la presente, ambas partes vienen a elevar a escritura pública el contrato
referido en la cláusula precedente, el mismo que se insertará, conjuntamente con la
Resolución Ministerial No. 003-2005-EM/DM, de fecha 5 de enero de 2005 que designa a
al Ingeniero César Augusto Rodríguez Villanueva como Director General de Mineria, y la
Resolución Ministerial No. 533-2004-MEM/DM de fecha 30 de diciembre de 2004 que
aprueba la lista de bienes y servicios materia del presente contrato.

Agregue usted Señor Notario las demás cláusulas de Ley, e inserte los documentos
referidos en la cláusula segunda.
Lima, 25 FFR 2005

/
ESTADO PEBUANO

UNISTERIO DE EN?
DPDm,

Por:
'esar Augusto Rodríguez Villanueva
Director General de Minería

“siNERA ANCASH COBRE

MINERA ANCASH COBRE S.A

Por Á,

Harold Everett Waller
Representante Legal

A
1 MINISTERIO DE ENERGIA Y MINAS
CPDM - DGM

63

FOLIO

MINISTERIO DE ENERGIA Y MINAS a Letras

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que celebran:

(1) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energia y Minas, César Augusto Rodríguez
Villanueva, identificado con D.N.I. No. 09068271, autorizada por el artículo
13” del Reglamento de la Ley N*27623, aprobado por Decreto Supremo
No. 082-2002-EF, a quien en adelante se le denominará "EL ESTADO”, y,

(ii) Minera Ancash Cobre S.A., identificada con R.U.C. 20500830124, con
domicilio en Comandante Jiménez N” 128, Magdalena del Mar,
representada por Harold Everett Waller, con carné de extranjería No
105504, con poder inscrito en el asiento B0O0002 de la partida electrónica
N” 11393043 del Registro de Personas Jurídicas de la Superintendencia
Nacional de los Registros Públicos, a quien en adelante se le denominará
“EL INVERSIONISTA”;

En los términos y condiciones siguientes:

CLAUSULA PRIMERA: Antecedentes

1.1 EL INVERSIONISTA es titular o concesionario de las concesiones mineras
descritas en el Anexo ll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuestos de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció
que los titulares de las concesiones mineras tendrán derecho a la devolución
definitiva del Impuesto General a las Ventas e Impuestos de Promoción Municipal
que les sean trasladados o que paguen para la ejecución de sus actividades

) durante la fase de exploración.

a 1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
Só aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial No.
3 530-2002-EM/DM, se aprobó el modelo del Contrato de Inversión en Exploración.

14 A fin de acogerse al beneficio contemplado en las precitadas normas, EL
' INVERSIONISTA ha solicitado con fecha 27 de agosto de 2004 la suscripción del
| Contrato de Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLAUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los beneficios
del Régimen de Devolución del Impuesto General a las Ventas e Impuesto de Promoción
MINERA ANCASH COBRE

MINISTERIO 96 ENERGIA Y MINA

vi - GM

64

lFOLO

MINISTERIO DE ENERGIA Y MINAS =— S Ss 2.

Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no surtirán
efectos de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en dichas
normas

CLAUSULA TERCERA: Compromisos de las partes
3.1 Compromisos del INVERSIONISTA:

Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar,
a partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de U.S.$ 1'005,500.00 en un plazo de
11 meses contados a partir de febrero de 2005 a diciembre de 2005

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte
integrante del presente contrato y estarán destinadas a la obtención de los bienes
y servicios comprendidos en la lista aprobada por Resolución Ministerial No. 533-
2004-MEM/DM publicada en el Diario Oficial El Peruano con fecha 6 de enero de
2005, la misma que como Anexo ll forma parte del presente contrato.

3.2 Compromiso del ESTADO:
Por su parte, EL ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N” 27623, siempre que éste cumpla con los
requisitos establecidos en dicho dispositivo legal y en su reglamento.
Asimismo, EL ESTADO garantiza la estabilidad de este régimen de devolución por

lo que cualquier modificación normativa al mismo, posterior al presente contrato,
no le resultará aplicable.

CLAUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLAUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido en
el Reglamento de la Ley N* 27623.
E ra
| MINISTERIO DE ENERGIA Y MINAS
DM - DGM

! ! 65

FOLIO

Números

MINISTERIO DE ENERGIA Y MINAS

CLAUSULA SEXTA: Causales de Resolución >

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie requisito de comunicación previa, las siguientes:

6.1 El inicio de las operaciones con anterioridad al cumplimiento del programa de
inversión en exploración comprometido. Entendiéndose por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del
Reglamento

6.2 La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
Cláusula primera del presente documento.

CLAUSULA SETIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o validez
del presente contrato será resuelta mediante arbitraje de derecho, llevado a cabo en la
ciudad de Lima

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de los

cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días

contados a partir del pedido de nombramiento, siendo el tercero nombrado de común

acuerdo por los dos primeros dentro de los treinta (30) días siguientes al nombramiento
Sa del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días hábiles,
contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto en
la Ley General de Arbitraje, aprobada por Ley N” 26572 y/o las normas que se sustituyan
o modifiquen

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula, serán
sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLAUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes

414 ANCASH COBRE

Las notificaciones dirigidas a los domicilios indicados se tendrá por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efectos en el domicilio anterior.
MINISTERIO DE ENERGIA Y MINAS

igual tenor, en Lima, a los ...25.....
Aa

EL INVERSIONISTA

EL ESTADO

/

7]
S
ES]
2
S
Z
g
S
o
1A Y MINAS

DGM

en
ENERGÍ
GPDM

STENO

PP
ÁA

poos'y! [oos'or foos's  fooszy foowze foos'ezz [oos'soz [oos'y2z [oow"raz [oos's  [oosrs ]
1000»
10062
1000'Z

TVLOL

AÑBIA BIed UQIORUbIs y |
NT

SA

mi SOQJ009) SOSINIOY Op OJAUODU]
y ya Ma)

26 98 1000048 l y y

[15as —[uos'o6s as Taza [006

| MINERA ANCA:

(SaYV1Q0 SN) $00Z JYEMNZIDA 30 LE TV OYIYAIA 30 LO 130
NOISY3ANI 30 OLSINANSIHA A VAVYDONOYO
"V'S 3N8OD HSVINV VU2NIMN

1.N OX3NV
ANEXO 11

Pág. 284048 El Peruano CTA.

DESCRIPCIÓN

8207.90.00.00 | Los demás útiles intercambiables
8430.41.00.00 ¡a demás máquinas de sondeo o perforación au-
hi Isa

[8430.49.00.00 | Las demás máquinas de sondeo y perforación ax-

SUBPARTIDA
NACIONAL

cepto aut
8431.43.00.00 | Partes de las máquinas de sondeo o perforación de
la subpartida 8430.41 6 8430.49

Lima, jueves 6 de enero de 2005

16524,39.00.00 vas es los pOra lloras de locura pur
8525,10.10.00

pénratos emisores de radiotelefonía o. raditelegra-

8525.20.19.00 | Los demás aparatos amisores con aparato receptor
de radioteletonía

8704.21.00.10 | Camionetas pick-up ensambladas

3705.20.00.00 | Camiones automóviles sondeo O
9008.30.00.00 | Cámaras

9011 10.00.00 | Microscopios estersoscópicos
9011,20.00.00| Los demás microscopios para fotomicrogralía,

3015.30,00.00 | Niveles
9015.40,10.00 | Instrumentos y aparatos de fotogrametría, eléct

9015.40.90.00 Los demás instrumentos y aparatos de fotograme-
tría excepto eléctricos o electrónicos

9015.80.10.00 | Los demás instrumentos y aparatos alécuicos o elec”
fotogrametría

trónicos excepto de

9015.80.90.00 | Los demás instrumentos y aparatos excepto eléct |-
cos o electrónicos z

19015.90.00.00 | Partes y accesorios

3020.00.00.00 | Los demás aparatos respiratorios y máscaras ant-
gás, excepto las máscaras de protección sin meca»
nismo ni elemento filtrante amovible

9027 30.00.00 3

| los que utlicen radiaciones Ópticas

9030.39.00.00 | Los demás

IL SERVICIOS

|) Servicios de Operaciones de Exploración Minera
- Topográficos y geodésicos.
- Geológicos y geotécnicos (incluye palrográficos, mineragrálicos,

| hidrológicos, restitución fotogramética, fotografías aéreas, mecáni-
ca de rocas).

- Servicios geofísicos y geoquímicos (Incluya ensayss).
- Servicios de perforación diamantina y de circulación reversa (roto
porcusiva).
[Sanicos aartoporicos
| *. - Servicios de interpretación multespectral de imágenes ya sean
¡satelitales 0 equipos asrotransportados.

- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).
b) Otros Servicios Vinculados a las Actividades de Exploración Minera.
+ Servicio de alojamiento y alimentación del personal operativo del

Titular del .
- Servicio de asesoría, consultoría, estudios técnicos especiales y
auditorias destinados a las actividades de exploración minera.

- Servicios de seguridad industrial y contraincandios.
+ Servicios de seguridad y vigilancia de Instalaciones y personal
vo.

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho de
devolución del IGV e IPM a favor de la
empresa Minera Ancash Cobre S.A.
durante la fase de exploración
RESOLUCIÓN MINISTERIAL

N? 533-2004-MEM/DM

Lima, 30 de diciembre de 2004

CONSIDERANDO:
Que, mediante '082-2002-EF se apro-
pj at ares modificada por la Ley
, que dispone lución General a
las Ventas y de Pi Muni a los titulares
de la actividad minera durante de

E ad mediante Resolución Ministerial del Ministerio de
nergía po previa opinión favorable del Ministerio de
anzaS;

la
Que, meciamo Decreto Supremo N* 150-2002-EF se
aprobó a ista de los bienes y servicios cuya adqui-
1 el derecho a la devolución definitiva del
Impuesto ral a las Ventas e Impuesto de Promoción
Que, la empresa Minera Ancash Cobre S.A. solicitó al
por la empresa Minera Ancash Cobre S.A.:

opinión del Viceministro de Minas y de
ÓN General de Minería del Ministerio de Energía y

Organización y Funciones del Ministerio ce crea Mb
nas, aprobado por Decreto Supremo NS 025; .

GLODOMIRO SANCHEZ MEJIA
Ministro de Energía y Minas | FO'

ANEXO II 1

A AAA —_—c—————J———
Lima. jueves 6 de enero de 2005 MNAE El Pecuano a
¡OLUCIÓN MINISTE!
ANEXO DE A ,nES m z ÓN A ISTERIAL SUEPARTOA DESCAA

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN Cl

E ni DE PROMOCIÓN MUNICIPAL

L BIENES

'SUBPARTIDA DESCRIPCIÓN
NACIONAL

2508.10.00.00
3824.90.80.00

[Bentonta
Preparaciones para fluidos de pertoración de po-
208 (“lodos”)

3526.50.80.00 | Protectores antmuidos de materia pástca |

Fga01.10.00.00 | Calzado con puntera melálica de protección

$506.10.00.00 | Cascos de

7228,80.00.00 | Barras huecas para pertoración de aceros aleados
o sin alear

17304.21.00.00 | Tubos de pertoración de los tipos utlizados para la

| extracción de petróleo o gas

[e2or.18:10:00 Trópanos y coronas con parte operante de cermat

8207 19.10.00 | Trápanos y coronas excepto de cermet

9027.30.00.00 | Espectrómetros. espectofolómetros y espectrógra-
los que utilicen radiaciones ópticas (UY, visibles..1A)
Los demás instrumentos y aparatos para medida o
control de tensión, intensidad, resistencia o poten-
cia, sin dispositivo registrador

9030.39.00.00

IL SERVICIOS

3) Servicios de Operaciones de Exploración Minera

Topagrlios y gocéscos.
 Geológicos y geotécnicos (Incluye petrográficos, mineragráficos,
boga =p restitución fotogramétrica, fotografías aéreas, mecánica
- Servicios geofísicos y geoquímicos (ncluye ensayes). m|
a perforación diamantina y de circulación reversa (roto

1
Servicios de interpretación mullespectral de imágenes ya sean
sateltales o equipos agrotransportados.
- Ensayes de laboraoro (andisis de minerales, suelos, aqu, ac)
Tb] Otros Servicios Vinculados a las Actividades de Exploración Minera

- Servicio de alojamiento y alimentación del personal operativo del
Titular del Proyecto.

Tias demás máquinas de sondeo o perforación au- |
topropulsadas

8430.41.00.00

[8207.19-21.00 | Brocas diamantadas excepto de cermet - Servicio de asesoría, consuloria, estudios Iécnicos especiales y
8207.19.29.00 Las demás brocas excepto de cermel y diamantadas auditorías destinados a las actividades de exploración minera,
[6207.19.30.00 | Barrenas integrales - Seis de daño, consiuccón. monja dui, lc y
7 Si mecánico, armado y desarmado maquinarias y equipo necesario
nica! dad para las actidades de la explo prima
8207.19.90.00 | Partes de útiles intercambiables E] - Servicios de inspección, mantenimiento y reparación de maqué
lizado .
820790.00.00 | Los > r naria y equipo util en las actividades de exploración minera.

+ Alquiler o arrendamiento financiero de maquinaria, vehículos y
equipos necesarios para las actividades de exploración.

9011,10.00.00

Los demás microscopios para fotomicrografía,
icrografía o microproyección

Microscopios, excepto los Ópticos,

Instrumentos y aparatos para navegación aérea o

espacial (excepto las brújulas)

Los demás instrumentos y aparatos de

9012.10.00.00

[9o14.20.00.00
|

9014.80.00.00

9015.10.00.00
19015.20.10,00
9015.20.20.00 | Taquímetros

Teodolitos

19015.30.00.00 | Niveles
9015.40.10.00 | Instrumentos y aparatos de fotogrametría, elec |
cos O electrónicos.

9015.40.90.00 Los demás instrumentos y aparatos de fotograme-
tía excepto eléctricos o

9015.80,10.00 | Los demás instrumentos y aparatos eléctricos o
slectrónicos excepto de totogrametría

9015.80.90.00 Los demás Instrumentos y aparatos exceplo aláct |
cos o electrónicos

9015.90.00.00
9020.00.00.00

Partes y accesorios
o O E cr
gás, excepto fas máscaras de protección sin meca-
nismo _ni elemento filtrante amovible

- Transporte de personal, maquinaria, equipo, materiales sumi-
2430 49.00.00 | Las demás máquinas de sondeo y perforación ex- nistros necesarios para A oración y la conato
cepto autopropulsadas ción de campamentos.
5431 43.00.00 | Partes de las máquinas de sondeo o perforación de Servicios médicos y hospitalarios. ]
la subpartida 8430 41 o 243049 [Servicios relacionados con la protección ambiental.
Uno, e - Servicios de sistemas e informática, .
0525:10.10.00 | Aparatos emisores de radotellonía 0 pdas de senunicadoces; cn Conilcacin ul da
8525.20.19.00 [ro Servicios de seguridad industrial y contralncendios. ]
mamon comidos de sega y vn de naciones y Penn
-8705.20.00.00 | Camiones automóviles para sondeo o perforación - Servicios de seguros. ]

Aprueban lista de bienes y servicios
cuya adquisición otorgará el derecho a

la devolución del IGV e IPM a favor de .
ASC PERU LDC (Sucursal Perú) duran- :

te la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 534-2004-MEM/DM

Lima, 30 de diciembre de 2004

TERIO DE ENERGIA (Y

DGMÍ;

MN
;
1
nora

y DE ENERGIA Y MINAS

j
;
FOLIO: ss
ANEXO III

MINERA ANCASH COBRE S.A.

CONCESIONES MINERAS
ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 MAGISTRAL 09000331Y01 > 10
2 MAGISTRAL 11 010176495 600
3 MAGISTRAL 12 010176395 500
4 [MAGISTRAL 13 010176295 900
5 MAGISTRAL 14 010175095 1000
6 [MAGISTRAL 15 010174995 200
7 MAGISTRAL NO 1 | 15001693X01 60 y
8 MAGISTRAL N0 2 15001694X01 60
9 [MAGISTRALN93 | 15001695X01 60
10 MAGISTRAL NO 4 15001696X01 60

“AÑO DE LA INFRAESTRUCTURA PARA LA INTEGRACIÓN”

EN
Abs
Ny
MINISTERIO DE ENERGÍA Y MINAS FOLIO
0 AR 05 ca

OFICIO N* 0/2005-MEM-DGM/TNO

Señores:
MINERA ANCASH COBRE S.A.
PRESENTE-

Tengo el agrado de dirigirme a usted, a fin de remitirle un juego del Contrato de
Inversión en exploración suscrito entre el Estado Peruano y Minera Ancash Cobre S.A.
con fecha 25 de febrero de 2005.

Aprovecho la oportunidad para expresarle los sentimientos de mi consideración y
estima

Atentamente,

í de Normatividad Minera

ls. Uespol
02 [oa (os
Dei sus

Av. Las Artes Sur N” 260 — Lima 41
Teléfonos: (51-1) 475-0065

www minem gob pe e-mail: webmasterQminem.gob.pe
» 31

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste la Adenda
del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Mineria, ingeniero César Augusto Rodriguez
Villanueva, identificado con DNI N* 09068271, autorizado por el articulo 13* del Reglamento
de Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, con domicilio en avenida
Las Artes Sur 260, San Borja, Lima 41, a quien en adelante se denomina el ESTADO; y de la
otra parte MINERA ANCASH COBRE S.A., con Registro Único de Contribuyente N*
20500830124, inscrita en la partida electrónica 11393043 del Registro de Personas Juridcas
de la Superintendencia Nacional de los Registros Públicos, con domicilio en Comandante
Jiménez N” 128, distrito de Magdalena del Mar, Lima, representada por el señor Harold
Everett Waller, con carné de extranjería No. 000127704, según poder inscrito en el Asiento
B00002 de la misma partida electrónica, en adelante el INVERSIONISTA, en los términos
siguientes:

PRIMERO: En la fecha, el Estado y el Inversionista han celebrado una Adenda al Contrato de
Inversión en Exploración suscrito el 25 de febrero de 2005, al amparo de lo dispuesto en la
Ley N” 27623 y su Reglamento aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO: Por la presente, ambas partes vienen en elevar a escritura pública la adenda al
contrato referido en la cláusula precedente.

Agregue usted señor notario las demás cláusulas de ley.

Lima, 13 de marzo de 2006

Por: ESTADO PERUANO

ésar Augusto Rodriguez Villanueva
Director General de Minería

Ju Por: MINERA ANCASH COBRE S.A.

O IZA

Harold Everett Waller
Representante Legal
MINISTERIO DE ENERGIA Y MINAS

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y MINERA ANCASH COBRE S.A.

Conste por el presente documento la Adenda al Contrato de Inversión en Exploración
que celebran:

(1) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ing. César Augusto Rodríguez Villanueva, identificado con
DNI N* 09068271, autorizado por el artículo 13” del Reglamento de Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL ESTADO”;
y,

(1) La empresa Minera Ancash Cobre S.A., identificada con Registro Único del
Contribuyente N* 20500830124, inscrita en la partida electrónica 11393043 del Registro de
Personas Juridcas de la Superintendencia Nacional de los Registros Públicos, con domicilio
en Comandante Jiménez N* 128, distrito de Magdalena del Mar, Lima, representada por el
señor Harold Everett Waller, con carné de extranjería No. 000127704, según poder inscrito en
el Asiento B00002 de la misma partida electrónica, a quien en adelante se le denominará “EL
INVERSIONISTA, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 25 de febrero de 2005. En dicho contrato EL INVERSIONISTA se
compromete a ejecutar inversiones en exploración en las concesiones señaladas en el
numeral 1.1 de la Cláusula Primera por un monto de U.S.$ 1'005,500.00 en un plazo de once
(11) meses contados a partir de febrero de 2005 a diciembre de 2005, esto último dispuesto
en el numeral 3.1. de la Cláusula Tercera.

En el Anexo | del contrato precitado se detalle el Programa de Inversión a que se
sujeta la ejecución de las inversiones.

EL INVERSIONISTA solicitó mediante escrito No. 1580390 de fecha 29 de diciembre
de 2005 modificar su programa de inversión.

La Dirección General de Minería mediante Resolución No. 002-2006-MEM-
DGM/CONT de fecha 27 de febrero de 2006, aprobó la modificación del Programa de
Inversión de EL INVERSIONISTA por la suma de U.S.$1'486,785.00 para el periodo
comprendido entre julio y diciembre de 2005, ascendiendo la inversión total a
U.S.$2'193,785.00 para el periodo comprendido entre febrero a diciembre de 2005.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.
EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer

párrafo del numeral 3.1 de la Cláusula Tercera y el Anexo | del Contrato de Inversión en
Exploración suscrito con fecha 25 de febrero de 2005.

31:
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
quedará redactado en los siguientes términos: "Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar inversiones en exploración en las concesiones
señaladas en la Cláusula 1.1. por un monto de U.S.$ 2'193,785.00 en un plazo de once (11)
meses contados a partir del febrero de 2005 a diciembre de 2005.”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar la suma de U.S.$2'193,785.00, como monto total de la inversión, a consecuencia
del incremento aprobado por el periodo comprendido entre el mes de julio y diciembre de 2005
por el monto de U.S. $1'486,785.00. El nuevo Cronograma de Inversión se detalla en el
Anexo | que se adjunta a la presente.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 25 de febrero de 2005 se mantienen vigentes.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos de 13  delmesde marzo de 2006.

7

AL ebria,
Sr EL ESTADO EL INVERSIONISTA
ha

321

TWLOL

[000'€

100S'Z 00s'z 00s"z 100S'Z 00Sz

poo feos | | | 7

1000'549'+

IIS IES 200 IO

SOJeg 9p aSeq U9PeayuaA,
UOIDeJOJJad ap Seqanud|

PunuBWwelg U9IoeIopUad|

EXT

NOISYJAN

 TWlOL

00Z'ZE

Pp]
| " l000'002  [000'osz
seves — [se0'08 oos'ozz [006'9sz 1006'9
oBy
(sauiv100 SN) $002 3YAMWZIDIA 30 LE TW OY3Y834 30 LO 130
NOISY3ANI 30 OLSINANSIYA A VAVYUDONOYIO

"WS 34809 HSVINV VY3NIMN

LoN OX3NV

elbojoa9|
:N3 S3NOISYZAN!

E y PR o e

“AÑO DE LA CONSOLIDACIÓN DEMOCRÁTICA":

32.

MINISTERIO DE ENERGÍA Y MINAS

tima, 23 "ii. 2006

OFICIO N*003.2006-MEM-DGM/TNO

Señores:
MINERA ANCASH COBRE S.A.
PRESENTE.-

Tengo el agrado de dirigirme a usted, a fin de remitirle un juego de la adenda al
Contrato de Inversión en exploración suscrito entre el Estado Peruano y Minera
Ancash Sobre S.A. suscrito con fecha ¡3 de Marzo de 2006.

Aprovecho la oportunidad para expresarle los sentimientos de mi consideración y
estima.

Atentamente,

Av. Las Artes Sur N* 260 — Lima 41
Teléfonos: (51-1) 475-0065
yrwn.minem.gob.pe e-mail: consultasdgm(Aminem.gob.pe
